Citation Nr: 1206030	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for acoustic neuroma in the left ear. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1978 to March 1982 and from April 1983 to May 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board also notes that the Veteran submitted correspondence in December 2011 in which he appears to have raised the issue of entitlement to service connection for a left knee disorder as secondary to his service-connected right knee disability.  However, that matter has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the matter, and the issue of entitlement to service connection to a left knee disorder, to include as secondary to a service-connected right knee disability, is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2007 substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board via teleconference.  The Veteran was scheduled for a videoconference hearing on January 5, 2012; however, on the day of his scheduled hearing, VA received correspondence in which he declined the scheduled videoconference hearing and requested a travel board hearing instead.   

The Veteran has not yet been provided such a hearing.  The Board notes that the failure to afford the Veteran a hearing would amount to a denial of due process. Therefore, the Veteran should be scheduled for a hearing before the Board at his local RO. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a travel board hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



